September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
 IN THE INTEREST OF J.W.K AKA J.K., K.D.R AKA K.K, K.D.R, JR AND Q.S.B.,
                             CHILDREN,

NO. 14-12-00455-CV                          V.

                        ________________________________

        This cause, an appeal from a judgment terminating parental rights signed May 2,
2012, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.